SHEARMAN & STERLING LLP

599 Lexington Avenue

New York, NY 10022606 fro woo get to eT
+1.212.848.4000 poem i
|
7
christopher.lavigne@shearman.com | : i
1.212.848.4432 ' bj
ca |
i |
— FEB 0 5 2020.1]
VIA ECF ~~
February 5, 2020

The Honorable Alison J. Nathan
United States District Court

40 Foley Square

Southern District of New York
New York, NY 10007-1312

Re: United States v. Tyrone Woolaston, 1:18-cr-00212-AJN

Dear Judge Nathan:

We represent defendant Tyrone Woolaston in the above-referenced matter and
respectfully request an adjournment of sentencing, currently scheduled for April 8, 2020, in this
case for approximately two months.

The reason for this adjournment request is that I am starting an insider trading trial before
the Honorable Judge Berman on March 16, 2020 (SEC v. Amir Waldman, 17 Civ. 2088 (RMB)),
which I anticipate will take two weeks. Both the preparation for this trial, and the trial itself, will
make it difficult for me to prepare for sentencing. This is the first adjournment I have requested
for sentencing in this case. I have communicated with the Government, which consents to this
adjournment request. Accordingly, I respectfully request that the sentencing be adjourned until
mid-June 2020, so that I can prepare my client for the Probation Department’s pre-sentencing
investigation and devote sufficient time to our sentencing submission.

I thank the Court for its consideration of this request.

 

Sincerely, The sentencing for Defendant Tyrone

Woolaston currently scheduled for April 8,
/s/Christopher LaVigne 2020 is hereby adjourned to June 12, 2020 at
1:00 p.m. Sentencing submissions from the
Defendant are due on or before June 5, 2020.

CC: Alison Moe, Assistant United States Attorney | The Government's submission is due on or
Thane Rehn, Assistant United States Attorney before June 10, 2020.
SO ORDERED.

 

 

 

SO ORDERED, a] no
enn

 

HONLALISON J, NATHAN
LINITEM STATES DISTRICT JUDGE

 
